This is an appeal from a judgment of the Criminal District Court of Harris County refusing bail to relator.
Relator was charged with the murder of one Sam Guido. According to the State's witnesses Guido was picking cotton in his field and as he approached the fence at the end of the cotton rows, was shot in the breast with a large number of buckshot, killing him instantly. That the shot was fired by appellant is not denied. From the State's testimony it is clear that deceased neither said nor did anything prior to the shooting which might affect the legal status of same. In other words it is in accord with the State's testimony that appellant waylaid and shot Guido without any extenuating fact appearing. No one contradicts these facts except the appellant and as we understand his testimony given before the trial judge, he makes conflicting explanations and statements. We are not persuaded that the learned trial judge abused his discretion in refusing bail.
The judgment will be affirmed.
Affirmed. *Page 48